DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I – display device I – Figs. 1A–6D – display device wherein the absorption axis direction of the molecule of the first dichroic dye and the absorption axis direction of the molecule of the second dichroic dye are random as seen in the normal direction of each of the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer, but lacking wherein the light absorbing member further includes a λ/4 retardation layer
Species II – display device II – Figs. 7A–7C – display device wherein the light absorbing member includes a first light absorbing member and a second light absorbing member, but lacking wherein at least one layer on a viewer side to the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer includes at least one of a first nanoparticle and a second nanoparticle
Species III – display device III – Figs. 8A–8C – display device wherein the light absorbing member further includes a λ/4 retardation layer, but lacking wherein the absorption axis direction of the molecule of the first dichroic dye and the absorption axis direction of the molecule of the second dichroic dye are random as seen in the normal direction of each of the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer
Species IV – display device IV – Figs. 9A–9C – display device wherein the light absorbing member further includes a λ/4 retardation layer, but lacking wherein the absorption axis direction of the molecule of the first dichroic dye and the absorption axis direction of the molecule of the second dichroic dye are random as seen in the normal direction of each of the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer
Species V – display device V – Fig. 10 – display device wherein a second sealing layer is provided to the light absorbing member on a side opposite to a side to which the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer, but lacking wherein at least one layer on a viewer side to the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer includes at least one of a first nanoparticle and a second nanoparticle
Species VI – display device VI – Fig. 11 – display device wherein at least one layer on a viewer side to the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer includes at least one of a first nanoparticle and a second nanoparticle, but lacking wherein a second sealing layer is provided to the light absorbing member on a side opposite to a side to which the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer
Species VII – display device VII – Figs. 12A–12B – display device having a light source portion configured to irradiate the second light-emitting layer and the third light-emitting layer with light, but lacking wherein the light absorbing member further includes a λ/4 retardation layer
Species VIII – display device VIII – Fig. 13 – display device having a light source portion configured to irradiate the second light-emitting layer and the third light-emitting layer with light, but lacking wherein the light absorbing member further includes a λ/4 retardation layer
The species are independent or distinct because Applicants have not shown an embodiment which combines all the species, therefore Examiner indicates that by Applicant's disclosure, each species is mutually exclusive. In addition, these species are not obvious variants of each other based on the current record, due to the mutually-exclusive characteristics italicized above.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require at least a different keyword search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893